Citation Nr: 0900730	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1999.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from chronic 
obstructive pulmonary disease as the result of exposure to 
second hand tobacco smoke during service.  

If certain conditions are met, VA's duty to assist a veteran 
in substantiating a claim includes affording the veteran a 
medical examination and/or obtaining a medical opinion.  In 
determining whether this duty has been triggered four factors 
must be considered.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  The fourth factor has a low 
threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A September 2002 VA pulmonary clinic note provides evidence 
that the veteran has chronic obstructive pulmonary disease.  
This is competent evidence of a current disability.  

In that note, a medical professional remarked that the 
veteran is a lifelong nonsmoker but "was significantly 
exposed to secondary smoke while working.  Patient is 
instructed to avoid all passive smoking."  Evidence of 
inservice exposure to secondary tobacco smoke includes a 
statement from "B.H.", dated in March 2005.  B.H. reports 
that he was the veteran's supervisor from 1982 to 1983.  He 
also reported that the veteran worked 8 to 10 hours per day 
in a storage room with no ventilation along with two chain 
smokers.  Additionally, in a December 2004 writing, the 
veteran reported that he was exposed to second hand tobacco 
smoke during service but not since separation from service.  

Taken together, this is evidence of an inservice event, 
exposure to second hand tobacco smoke, and an indication of 
an association between that event and the claimed disability.  

The record lacks any clear medical evidence as to whether any 
current chronic obstructive pulmonary disease is the result 
of inservice exposure to second hand smoke.  Hence, medical 
evidence of record is insufficient to decide this claim.  On 
remand, VA should afford the veteran a medical examination 
and obtain a medical opinion as to the etiology of any 
pulmonary disease.  

Additionally, although a VCAA notice letter was sent to the 
veteran in June 2004, that letter did not inform the veteran 
of the evidence necessary to substantiate his claim.  Nor did 
the letter inform the veteran as to how VA assigns effective 
dates and disability ratings, in the event that a claim is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
On remand, a fully compliant VCAA letter should be sent to 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
informing him of the evidence necessary to 
substantiate his claim and of how VA 
assigns disability ratings and effective 
dates in the event that a claim is 
granted.  See 38 U.S.C.A. § 5103; 
38 U.S.C.A. § 3.159; Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
pulmonary disease examination.  The claims 
file and a copy of this Remand should be 
provided to the examiner and the examiner 
must review the claims file and annotate 
the report as to whether the file was 
reviewed.  

The examiner is asked to identify any 
pulmonary disease suffered by the veteran.  

The examiner is also asked to render a 
medical opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that any identified pulmonary 
disease was caused by exposure to second 
hand tobacco smoke during active service 
from June 1977 to August 1999.  Rationales 
must be provided for all opinions 
rendered.  

3.  After ensuring compliance with the 
above, readjudicate the issue on appeal.  
If the benefit sought is not granted, 
provide the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




